BERRY, Justice.
The only material difference in the issues presented by this appeal and those presented in Appeal No. 38,547, Lewter v. Holder, Okl.Sup., 348 P.2d 845 is this: The validity of the deed from Ed Holder, deceased, to plaintiff in error, covering the 80-acre tract referred to in No. 38,547 is in controversy in this case but was not in controversy in No. 38,547, and the plaintiff in error asserts that she had no notice of the claim asserted under the lease in controversy at the time the 80-acre tract was conveyed to her.
The trial court found and held that the deed was valid and defendant in error did not appeal. In view of the fact that defendant in error was in possession of the 80, she is charged with notice of the rights that he asserts under the lease in controversy. See cases cited under West’s Okla. Dig., Vol. 14, Part I, Vendor and Purchaser,
*851W. A. Lewter, executor of the estate of Ed Holder, deceased, is not a party to this action.
The parties stipulated in the lower court that the evidence introduced in No. 38,547 (No. 11,238 in the lower court) should be considered, insofar as applicable, as having been introduced in this case.
With the exceptions above noted, our opinion in No. 38,547 is determinative of the issues presented by this appeal and is, therefore, adopted where applicable as our opinion herein.
Affirmed.